Citation Nr: 1540755	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-33 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1942 to February 1946.  The appellant is the daughter of N. B. and the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the matter was subsequently transferred to the RO in St. Petersburg, Florida.

The Board notes that the appellant has identified herself as the personal representative for the estate of her deceased mother.  Her mother died in June 2007.  Since her mother's death occurred before October 10, 2008, the appellant has not been accepted as a substitute to process any claim of her mother to completion.  See 38 C.F.R. § 3.1010 (2014).

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  The appellant is not a qualifying "child" as defined by VA regulation. 

2.  The appellant's claim for accrued benefits was not filed within one year of the death of the surviving spouse.  


CONCLUSION OF LAW

The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The pertinent facts in this case are not in dispute, and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

Except as otherwise provided, where death occurred on or after December 1, 1962, periodic monthly benefits (other than insurance and service member's indemnity) authorized under the laws administered by VA to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as follows: upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  38 C.F.R. § 3.1000(a)(2). 

In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness or burial.  38 C.F.R. § 3.1000(a)(5).

"Child" means an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age or an unmarried child over the age of 18 but not over 23 years of age who was pursuing a course of instruction at the time of the payee's death.  38 C.F.R. § 3.1000(d)(2). 

The application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000 (c).

Factual Background and Analysis

Initially, the Board must consider whether the appellant has standing to file a claim for accrued benefits.  The evidence shows the appellant is not a qualifying "child" as defined in 38 C.F.R. § 3.1000(d)(2).  She was born in 1947, and the evidence does not suggest, and the appellant does not contend, that she is a helpless child for VA purposes.  Accordingly, the provisions of 38 C.F.R. § 3.1000(a)(5) are controlling, and these provisions limit any award of accrued funds to the amount paid by the claimant for the last sickness or burial of the payee. 

Next, the Board must consider whether the claimant is entitled to any accrued funds.  Even assuming the claimant paid for the last sickness or burial of N.B., the claimant is not entitled to any accrued benefits.  VA regulation stipulates that the claim for accrued benefits must be filed within one year after the date of death.  The claimant's claim for benefits was received in November 2010, more than one year after the date of death of N.B.  The record does not include any evidence which could be interpreted as a pending claim for accrued benefits prior to November 2010.  

The Board is bound by the law as passed by Congress, which requires the appellant to be a "child" for entitlement to accrued benefit purposes and to have filed a claim within one year of the beneficiary's death for entitlement to payments under 38 C.F.R. § 3.1000(a)(5).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  There is no applicable exception to the one-year rule.  Thus, the appeal must be denied




ORDER

The appeal for accrued benefits is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


